Case 2:19-cv-00026-SEH Document 131 Filed 06/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

SAUNDERS OUTDOOR
ADVERTISING, INC.,

No. CV-19-26-BU-SEH
Plaintiff/Counter Defendant,

VS. ORDER

ASPEN MANAGEMENT, LLC, and
BUTANA SAND AND GRAVEL,
LLC,

Defendants/Aspen Management,
LLC Counter Plaintiff.

ASPEN MANAGEMENT, LLC,

 

Third-Party Plaintiff,
VS.

SUMMIT VALLEY TITLE
COMPANY, a Montana Domestic
Profit Corporation,

 

Third-Party Defendant.

 

The parties having filed a Stipulation for Dismissal with Prejudice! and

without costs, and Butana Sand and Gravel, LLC’s Unopposed Motion to Disburse

 

"Doc. 127.
Case 2:19-cv-00026-SEH Document 131 Filed 06/22/20 Page 2 of 2

Funds,”

ORDERED:

This case is DISMISSED WITH PREJUDICE, each party to bear its own
costs and attorneys’ fees.

FURTHER ORDERED:

The clerk is directed to disburse the funds deposited in the Court Registry
Investment System as Disputed Ownership Funds in the amount of $3,000.00, plus
any accrued interest to date of disbursement, after deduction of a fee in an amount
not to exceed that authorized by the Judicial Conference of the United States and
set by the Director of the Administrative Office of the United States Courts, to

Defendant Butana Sand and Gravel, LLC.

d
DATED this 29-day of June, 2020.

bom J, Maddon :
SAM E. HADDON
United States District Court

 

2 Doc. 129.
